Exhibit (j)(i) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement of DWS Institutional Funds on Form N-1A (“Registration Statement”) of our report dated February 24, 2011 relating to the financial statements and financial highlights which appears in the December 31, 2010 Annual Report to Shareholders of DWS Equity 500 Index Fund, which is also incorporated by reference into the Registration Statement. We also consent to the references to us under the heading "Independent Registered Public Accounting Firm, Reports to Shareholders and Financial Statements” in such Registration Statement. /s/PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Boston, Massachusetts April 27, 2011 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement of DWS Institutional Funds on Form N-1A (“Registration Statement”) of our report dated February 24, 2011 relating to the financial statements and financial highlights which appears in the December 31, 2010 Annual Report to Shareholders of DWS S&P 500 Index Fund (formerly of DWS Investment Trust), which is also incorporated by reference into the Registration Statement. We also consent to the references to us under the heading "Independent Registered Public Accounting Firm, Reports to Shareholders and Financial Statements” in such Registration Statement. /s/PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Boston, Massachusetts April 27, 2011 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement of DWS Institutional Funds on Form N-1A (“Registration Statement”) of our report dated February 24, 2011 relating to the financial statements and financial highlights which appears in the December 31, 2010 Annual Report to Shareholders of DWS EAFE Equity Index Fund, which is also incorporated by reference into the Registration Statement. We also consent to the references to us under the heading "Independent Registered Public Accounting Firm, Reports to Shareholders and Financial Statements” in such Registration Statement. /s/PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Boston, Massachusetts April 27, 2011 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement of DWS Institutional Funds on Form N-1A (“Registration Statement”) of our report dated February 24, 2011 relating to the financial statements and financial highlights which appears in the December 31, 2010 Annual Report to Shareholders of DWS U.S. Bond Index Fund, which is also incorporated by reference into the Registration Statement. We also consent to the references to us under the heading "Independent Registered Public Accounting Firm, Reports to Shareholders and Financial Statements” in such Registration Statement. /s/PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Boston, Massachusetts April 27, 2011
